DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 63-66, 71-74, 78, and 79 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,430,452 to Dedricks et al., hereinafter referred to as Dedricks.
In reference to claim 63-66, Dedricks discloses the claimed invention including:
An ice maker (see figures 1 and 2) comprising: 
an enclosure (see column 3 lines 66-71, enclosure or cabinet); 

a distributor (18) configured to direct water imparted through the distributor to flow downward along the freeze plate along the width of the freeze plate. 
The embodiment of figure 1 and 2, fails to disclose wherein the freeze plate is supported in the enclosure so that the back wall of the freeze plate slants forward (at least about 1.5° claim 64, or at least about 2°, for claim 65).

In reference to claim 71, Dedricks discloses the claimed invention including:
each widthwise divider plate has a front edge, the front edge of each widthwise divider plate lying substantially on a front plane of the freeze plate, the front plane of the freeze plate being substantially parallel to the back wall, see figure 2.
In reference to claim 72, Dedricks discloses the claimed invention including:
the ice maker is configured to execute a harvest cycle by which ice is released from the molds, wherein substantially the only forces imparted on the ice during the harvest cycle are gravitational forces, see column 3 lines 55-65.
In reference to claim 73, Dedricks discloses the claimed invention including:
the distributor (18) comprises a first end portion (right end as seen in figure 1) adjacent the first side wall portion of the perimeter wall of the freeze plate, a second end portion (left end as seen in figure 1) adjacent the second side wall portion of the perimeter wall of the freeze plate, and a bottom wall (illustrated in figure 2 where 

    PNG
    media_image1.png
    277
    641
    media_image1.png
    Greyscale

In reference to claim 74, Dedricks discloses the claimed invention including:
the downstream end portion of the bottom plate defines a surface tension curve (90) configured so that the water imparted through the distributor adheres to the curve and is directed downward by the curve toward a front edge of the top wall portion of the freeze plate, see column 7 lines 65-75.
In reference to claim 78, Dedricks discloses the claimed invention including:
the distributor further comprises a weir (88) spaced apart between the upstream end portion and the downstream end portion of the bottom wall of the distributor.
In reference to claim 79, Dedricks discloses the claimed invention including:
the bottom wall of the distributor comprises a ramp surface (as defined in the annotated reference above with respect to claim 73) immediately upstream of the weir (88).
In reference to claim 80, Dedricks discloses the claimed invention including:
a support comprising at least one vertically extending support wall formed from a single monolithic piece of material, the support wall comprising an integrally formed freeze plate mount that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward.

Claims 67-70 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedricks as modified supra, and in further view of US 9,389,009 to Olson Jr., et al., hereinafter referred to as Olson.
In reference to claim 67, Dedricks as modified by Olson disclose the claimed invention.
Dedricks fails to explicitly disclose each widthwise divider plate is formed from single piece of monolithic material.
However, Olson teaches that it is known in the art to form a widthwise divider  (horizontal partition 100, see figure 2A)  of a grid like ice making freeze plate such that the widthwise divider plate is formed from single piece of monolithic material, see figure 2A. This is strong evidence that modifying  Dedrick as claimed would produce predictable result (e.g. provide for an easy to assemble grid structure).  Accoridngly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Olson such that each widthwise divider plate is formed from single piece of monolithic material, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of forming an easy to assemble grid structure.
In reference to claim 68, Dedricks as modified by Olson disclose the claimed invention.
Dedricks discloses each widthwise divider plate has a bottom surface (94) and a top surface (96) oriented parallel to the bottom surface (94), see figure 2.
In reference to claim 69, Dedricks as modified by Olson disclose the claimed invention.
Dedricks discloses the plurality of ice molds (16) includes a plurality of interior ice molds having perimeters defined substantially entirely by the heightwise and widthwise divider plates, see figure 1.
In reference to claim 70, Dedricks as modified by Olson disclose the claimed invention.
each interior ice mold (16) has an upper end defined substantially entirely by the bottom surface (94) of one of the widthwise divider plates and a lower end defined substantially entirely by the top surface (96) of one of the widthwise divider plates.

Claims 80-81 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedricks as applied to claim 63 above and in further view of US 3,171,266 to Weiss, hereinafter referred to as Weiss.
In reference to claim 80, Dedricks as modified by Weiss disclose the claimed invention.
Dedricks discloses a support (12, see figure 1) comprising at least one vertically extending support wall formed from a single monolithic piece of material. 
Dedricks fails to disclose the support wall comprising an integrally formed freeze plate mount that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward.
Weiss teaches that in the art of flow down type ice makers installed at an angle, that it is known to do so while the support wall comprising an freeze plate mount (47, 45 collectively comprise the mount) that is configured to mount the freeze plate on the support wall in the enclosure such that the back wall of the freeze plate slants forward, see figure 1. This is strong evidence that modifying  as claimed would produce predictable result (e.g. support the freeze plate within the enclosure).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Weiss such that the support wall comprising an 
With respect to the mounts being integrally formed, it is noted that it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see MPEP 214404 (V)(B). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by  Weiss such that the mounts were integrally formed with the vertical support wall (12) since the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.
In reference to claim 81, Dedricks as modified by Weiss disclose the claimed invention.
Weiss discloses the freeze plate mount (45/47) comprises a lower connection point (45) and an upper connection point (47) forwardly spaced from the lower connection point, as viewed in figure 2.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Dedricks in view of Weiss as applied to claim 80 supra, and in further view of US 2010/0307182 to Yoshida et al., hereinafter referred to as Yoshida
In reference to claim 82, Dedricks as modified by Weiss and Yoshida disclose the claimed invention.

    PNG
    media_image2.png
    304
    488
    media_image2.png
    Greyscale

Dedricks fails to disclose a mounting plate for supporting said pump in the enclosure at an operative position with respect to the sump, the at least one vertically extending support wall (12) comprising an integral plate mount configured to mount the mounting plate on the support.
Yoshida teaches that it is known in the art of ice maker to provide the ice maker with a sump (T) including a pump (PM) and a mounting plate (58) for supporting said pump in the enclosure at an operative position with respect to the sump, at least one vertically extending support wall (T2, see figure 3) comprising an integral plate mount (74) configured to mount the mounting plate on the support (T2).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Dedricks by Yoshida such that disclose a mounting plate for supporting said pump in the enclosure at an operative position with respect to the sump, the at least one vertically extending support wall (12) comprising an integral plate mount configured .

Allowable Subject Matter
Claims 75-77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are respectfully not found persuasive. 
Applicant firstly submits that MPEP2144.06 (I) stems from a series of cases involving simple mixtures of related fluids and accordingly, not applicable to modifying the shape and orientation of a complex assembly. This argument is respectfully not found persuasive. Firstly, there is nothing in the decision of In re Kerkhoven which would indicate that this rationale for combining is only applicable to simple mixtures and is not analogous to combining structures that are known to be suitable for its intended purpose. Further, there is no decisions of law that would suggest that In re Kerfhoven only applies to fluid mixtures and cannot be applied to structural modification. In fact, there are many instances of examiner’s combining structural elements and the decision being upheld by the Patent Trial and Appeals Board citing In re Kerkhoven. See for example the decision of #12/541630 mailed June 14, 2017 on page 4 of the decision. The board agreed that In re Kerkhoven was applicable to structure that was not limited to combining two fluids. This is strong evidence that MPEP2144.06 (I) is applicable to more than just modifications resulting from fluids. Other similar decisions where The Board has upheld combining structures that did not involve simple mixing of fluids include: Application #12/380339 in the decision mailed June 13, 2017 on pages 10-11; Application #13/663938 in the decision 
In response to Applicant’s arguments that modifying the orientation of the freeze plate assembly of Dedricks would be expected to change the fluid distribution properties of the freeze plate assembly, this has been fully considered but is respectfully not found persuasive. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions, see MPEP2141 (I). Indeed, when the prior art methods are combined to change the orientation of the freezer plate, nothing more than providing an ice maker which has easily releasable ice is realized. Applicant posits that the combination of the two embodiments of Dedricks would result in an angle of ice of 30° and one would not expect the S-shaped flow path required for forming ice. It is noted that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ, see MPEP 2141.03. In this case, if one were to modify Dedricks as claimed, a 30° would not necessarily be the resultant angle. From the teaching of Dedricks, one would infer that 15° is an acceptable angle for the easy release of  ice, and one skilled in the art arguendo, one skilled in the art would combine the teachings of the embodiments such that the resulting angle was 30°, forming ice slabs of relatively uniform thickness is secondary to easily releasing the ice under the influence of gravity as suggested by Dedrick in allowing for any configuration that resulted in easily releasable ice. The examiner’s position is that the dual teachings of the claimed elements in the prior and the explicit teaching of both embodiments to result in easy ejection and there being no other documentary evidence that combining them would not perform the same function of forming ice with easy removal, that one skilled in the art would have a reasonable expectation of success. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the examiner only uses reasoning found in the prior art and rationale provided by the MPEP, and does not include knowledge gleaned only from the applicant's disclosure, the reconstruction is considered proper and remains.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763